Citation Nr: 1308565	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to June 19, 2012, and 20 percent thereafter, for radiculopathy of the left lower extremity.

2. Entitlement to an evaluation in excess of 10 percent prior to June 19, 2012, and 20 percent thereafter, for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from January 1987 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in April 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board previously remanded the instant claim in April 2012 for additional development.  Specifically, the Board instructed that -- additional medical records be obtained, the Veteran be provided a VA examination, a readjudication of the claim be conducted, and a supplemental statement of the case  (SSOC) be issued.  Following evidentiary development, the RO issued a November 2012 SSOC (which reflected an award of an increased rating from 10 to 20 percent for radiculopathy of the right and left lower extremities as of June 19, 2012, and a denied a rating in excess of 20 percent).  It appears that the Veteran was furnished a copy of this November 2012 SSOC as he responded with a waiver of further RO jurisdiction in December 2012. (It is not clear whether the Veteran's representative was sent the November 2012 SSOC.) In a January 2013 rating decision, the RO implemented the award of an increased rating to 20 percent.  The copy of the January 2013 notification letter and the January 2013 rating decision, provided to the Veteran's representative, the Missouri Veterans Commission, has been returned as undeliverable.  It appears this document may have been  mailed to an incorrect address.  In order to comply with essential requirements of due process, the current claim must be remanded to allow the AOJ to issue to the Veteran's representative the RO rating decision and allow a sufficient opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

Verify the Veteran's representative's current address.  Provide the Veteran's representative with the January 2013 notification letter, a copy of the January 2013 rating decision, and the November 2012 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


